 



Exhibit 10.2

DESCRIPTION OF
2005 MANAGEMENT INCENTIVE COMPENSATION PROGRAM

Purpose

Endocare’s 2005 Management Incentive Compensation Program (the “Program”) is a
variable cash incentive program designed to motivate participants to achieve
Endocare’s financial and other performance objectives and to reward them for
their achievements when those objectives are met.

Eligibility

Participants are approved solely at the discretion of Endocare’s Board of
Directors (the “Board of Directors”). All executive officers, vice presidents
and department directors are eligible to be considered for participation in
2005. The Board of Directors, in its sole discretion, may permit other employees
to participate.

Administration

The Board of Directors or a committee appointed by the Board of Directors (the
“Administrator”) is ultimately responsible for administering the Program. The
Administrator has all powers and discretion necessary or appropriate to review
and approve the Program and its operation, including, but not limited to, the
power to (a) determine which eligible participants shall be granted incentive
awards, (b) prescribe the terms and conditions of incentive awards,
(c) interpret the Program, (d) adopt rules for the administration,
interpretation and application of the Program as are consistent therewith, and
(e) interpret, amend or revoke any such rules. All determinations and decisions
made by the Administrator and any delegate of the Administrator shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law. The Administrator, in its sole discretion and on such terms
and conditions as it may provide, may delegate all or part of its authority and
powers under the Program to one or more directors and/or officers. The
Administrator, in its sole discretion, may amend or terminate the Program, or
any part thereof, at any time and for any reason.

Award Determination

The Administrator, in its sole discretion, will approve target incentives and
related objectives for each participant. Incentives will be calculated using a
formula that includes: (a) the participant’s salary, (b) the participant’s
target incentive, (c) a “Corporate Achievement Calculation,” and (d) a
“Departmental/Individual Achievement Calculation.”



      Participant’s Target Incentive         Each participant’s target incentive
is a percentage of the participant’s annual salary. This percentage is
determined by the Administrator in its sole discretion based on each
participant’s position and related responsibilities, except where a
participant’s employment agreement or offer letter specifies such percentage (in
which case such specified percentage is used).         Corporate Achievement
Calculation         The Administrator approves a Corporate Achievement
Calculation for each participant by assessing corporate performance against
pre-established annual corporate objectives. For 2005, these objectives include
targets based on procedure growth, net revenues, earnings and operating
expenses. In addition, objectives under the Program may include performance
targets based on corporate compliance, financing, business development and
operational objectives. Other financial and non-financial objectives may be
assessed as the Administrator deems appropriate. The corporate performance
objectives may vary from participant to participant, depending on the nature of
each participant’s position and related responsibilities.

6



--------------------------------------------------------------------------------



 



      Departmental/Individual Achievement Calculation         For each
participant (except for the Chief Executive Officer, whose incentive under the
Program is based only on a Corporate Achievement Calculation), the Administrator
approves a Departmental/Individual Achievement Calculation that reflects (i) the
achievements of the participant’s department relative to annual departmental
performance objectives, and/or (ii) the achievements of the participant relative
to annual individual performance objectives. The departmental and individual
performance objectives vary from participant to participant, depending on the
nature of each participant’s position and related responsibilities.

Award Payouts

Unless otherwise determined by the Administrator, incentives will be paid on an
annual basis, typically in the first quarter of the year. Actual incentives
payable, if any, will vary based on the amount by which each objective is
exceeded or missed and will be determined by the Administrator. A participant
shall have no right to any award until that award is actually paid to such
participant.

General Provisions

Awards are subject to all withholding taxes and other required deductions. This
Program does not constitute a guarantee of employment nor does it restrict
Endocare’s right to terminate any participant’s employment at any time for any
reason. This Program is provided at Endocare’s sole discretion and Endocare may
modify or terminate this Program at any time, prospectively or retroactively,
without notice or obligation. In addition, there is no obligation to extend the
Program or establish a replacement program in subsequent years. This Program
shall not be funded in any way. Endocare shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of awards. To the extent any person acquires a right to receive
payment under the Program, such right will be no greater than the right of an
general unsecured creditor of Endocare. To the extent not preempted by federal
law, this Program shall be construed in accordance with, and governed by, the
laws of the State of California without giving effect to any conflict of laws
principles.

7